Case 2:19-cv-11473-TGB-APP ECF No. 21 filed 05/20/20   PageID.316   Page 1 of 7




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ANGEL R BEVERLY,                                2:19-CV-11473-TGB
                  Plaintiff,
      vs.
SHERMETA LAW GROUP,                       ORDER DENYING MOTION
PLLC, WILLIAM BEAUMONT                       FOR SANCTIONS
HOSPITAL A/K/A BEAUMONT
HEALTH SYSTEM,
                  Defendants.

      The Court dismissed this matter with prejudice on January 10,

2020. ECF No. 16. Defendants seek an attorney fee award under 28

U.S.C. § 1927, arguing that Plaintiff’s counsel unreasonably multiplied

proceedings in this matter. Though Plaintiff’s claim was meritless, the

Court does not find that a sanction is warranted on the facts before the

Court.

      I.    Contentions

      Defendants contend that Plaintiff unreasonably and vexatiously

multiplied proceedings in this matter, in violation of 28 U.S.C. § 1927.

ECF No. 17. Defendants ask the Court to award them $15,573.60 in

attorney’s fees against Plaintiff. Id. at PageID.193. Defendants assert
Case 2:19-cv-11473-TGB-APP ECF No. 21 filed 05/20/20   PageID.317   Page 2 of 7




that after Plaintiff filed the first motion to dismiss, Defendants spoke

with Plaintiff’s counsel and explained the factual basis for the motion to

dismiss: that there were two debts for two children and thus no double-

billing. Id. at PageID.191. Defendants’ counsel states that he “followed

up with a detailed email and documents related to the debt in each

lawsuit . . . . includ[ing] documents showing the full and complete

account numbers for the two debts at issue in each underlying

collection action and a request to dismiss the lawsuit so that Defendants

do not continue to incur additional attorney’s fees and costs.” Id.

      Plaintiff’s counsel contends that at the time he filed the lawsuit he

was not aware of all of the facts that would eventually become known to

him regarding the nature of his client’s debts, and he asserts that had

the case not been dismissed before discovery, there may have been a

different outcome. ECF No. 19, PageID.288.

      II.   Legal Standard

Section 1927 provides that:

      Any attorney or other person admitted to conduct cases in any
      court of the United States or any Territory thereof who so
      multiplies the proceedings in any case unreasonably and
      vexatiously may be required by the court to satisfy personally
      the excess costs, expenses, and attorneys' fees reasonably
      incurred because of such conduct.
                                     2
Case 2:19-cv-11473-TGB-APP ECF No. 21 filed 05/20/20   PageID.318   Page 3 of 7




28 U.S.C. § 1927. In this Circuit, “the mere finding that an attorney

failed to undertake a reasonable inquiry into the basis for a claim does

not automatically imply that the proceedings were intentionally or

unreasonably multiplied.” Ridder v. City of Springfield, 109 F.3d 288,

298 (6th Cir. 1997). Instead, “[t]here must be some conduct on the part

of the subject attorney that trial judges, applying the collective wisdom

of their experience on the bench, could agree falls short of the obligations

owed by a member of the bar to the court and which, as a result, causes

additional expense to the opposing party.” In re Ruben, 825 F.2d 977,

984 (6th Cir. 1987).

      III. Discussion

      Since the plain language of the statute only penalizes attorneys

who vexatiously and unreasonably “multiply” proceedings, Courts

generally do not impose sanctions under 28 U.S.C. § 1927 based on the

filing of an initial complaint that turns out to be meritless. Defendants

cite Ridder for the opposite proposition, but this Court reads Ridder to be

affirming a sanction for the five years of legal wrangling that resulted

from the filing of the initial complaint—not for the filing of the initial

complaint itself. See Ridder, 109 F.3d at 298; see also Jensen v. Phillips


                                     3
Case 2:19-cv-11473-TGB-APP ECF No. 21 filed 05/20/20   PageID.319   Page 4 of 7




Screw Co., 546 F.3d 59, 65 (1st Cir. 2008) (“[W]e join an unbroken band

of cases across the courts of appeals holding that a lawyer cannot violate

section 1927 in the course of commencing an action.”); In re Keegan Mgmt.

Co., Sec. Litig., 78 F.3d 431, 435 (9th Cir. 1996) (“The filing of a complaint

may be sanctioned pursuant to Rule 11 or a court's inherent power, but

it may not be sanctioned pursuant to § 1927.”); Steinert v. Winn Group,

Inc., 440 F.3d 1214, 1224 (10th Cir. 2006); MEMC Elec. Mat'ls, Inc. v.

Mitsubishi Mat'ls Silicone Corp., 420 F.3d 1369, 1382 (Fed. Cir. 2005);

DeBauche v. Trani, 191 F.3d 499, 511 (4th Cir. 1999); Zuk v. E. Pa. Psych.

Inst., 103 F.3d 294, 297 (3d Cir. 1996). Here, Plaintiff’s attorney asserts

that he was unaware of all of the underlying facts regarding his client’s

debts at the time he filed the initial complaint, and the confusion that

took place in state court before the filing of this action seems to support

that contention. Moreover, this Court agrees with numerous other courts

that have addressed the issue head-on in finding that the plain reading

of Section 1927 does not permit an attorney’s fee award based on the

filing of Plaintiff’s initial complaint.

      With regard to the amended complaint, the amended complaint

contained the same underlying factual allegations as the original


                                       4
Case 2:19-cv-11473-TGB-APP ECF No. 21 filed 05/20/20   PageID.320   Page 5 of 7




complaint, but added an argument that res judicata barred Defendants

from collecting on the second debt. See Am. Comp. ¶ 18, ECF No. 11,

PageID.82.    Defendants assert that by the time Plaintiff filed the

amended complaint, Plaintiff should have known that the underlying

claim was baseless, since Defendants detailed the nature of the two debts

in communications with Plaintiff’s counsel before the amended complaint

was filed. ECF No. 17, PageID.191. Plaintiff’s counsel’s decision to forge

ahead with the amended complaint in light of the factual evidence

provided by Defendants was questionable at best, but the Court finds

that it falls short of sanctionable.

      First, the amended complaint asserted for the first time that res

judicata barred Defendants’ attempt to collect on the second debt,

making it an illegal attempt to collect that debt. That argument failed

because, as explained in the Court’s January 10, 2020 Order, it had no

merit. But if advancing meritless arguments were enough to justify

sanctions, the entire field of discovery-related motions practice would be

a lucrative engine for generating attorney’s fees. Though the argument

was weak and ill-considered, it does not warrant an attorney fee award

under Section 1927.


                                       5
Case 2:19-cv-11473-TGB-APP ECF No. 21 filed 05/20/20   PageID.321   Page 6 of 7




      Second, Plaintiff’s counsel asserts that had this case progressed to

discovery, it may have led to a different outcome.            ECF No. 19,

PageID.288. Not likely. Indeed it is possible that Plaintiff might be more

liable for sanctions if the case had proceeded to discovery, because more

time, effort, and cost would have been sunk into a complaint that was

based on a misreading of two invoices. Plaintiff is fortunate that the

billing records clearly caused confusion for both parties while this matter

was in state court; that confusion might explain the initial filing of the

complaint. But by the time Plaintiff filed the amended complaint in

federal court, the record was clear: there was no double billing. While

the Court is not prepared to conclude on this record that counsel’s conduct

“multiplie[d] the proceedings . . . unreasonably and vexatiously,” the

question is a close one and Plaintiff’s counsel should take heed of the

swish of a passing arrow that narrowly missed his purse. In a word,

watch it: the next motion like this, if there ever is one after similar

conduct, may find its target.




                                     6
Case 2:19-cv-11473-TGB-APP ECF No. 21 filed 05/20/20   PageID.322   Page 7 of 7




      IV.   Conclusion

      For the reasons cited herein, the Court does not find that an

attorney fee award is warranted under Section 1927. The Motion for

Sanctions (ECF No. 17) is DENIED.

      DATED this 15th day of May, 2020.


                                   BY THE COURT:

                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge




                                     7
